The court has thoroughly considered the motions for rehearing filed herein and is not disposed to modify its views or to restate or amplify its opinion in any respect but one.  In discussing the permissible retroactivity of the privilege dividend tax and noting an equal division of the court upon that point, the opinion did not indicate whether the difference in view was based upon the constitution of the state of Wisconsin, the constitution of the United States of America, or both.  It may be useful to state that the constitutionality of the law in this *Page 211 
respect was considered under both; and the court was of the view that the same considerations governed whichever constitution was applied.
By the Court. — Motion for rehearing is denied, with $25 costs.